Citation Nr: 0404349	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  01-05 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety 
reaction, currently evaluated as 50 percent disabling.

2.  Entitled to a total disability rating for compensation 
based on individual unemployability (TDIU) due to service-
connected disabilities.


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from November 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2001 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

It is noted that the appellant was awarded an increased 
evaluation for his service-connected anxiety reaction, from 
10 to 50 percent disabling by a May 2001 rating decision.  
Because he continues to disagree with the current rating 
assigned, the claim of an increased rating above 50 percent 
for this disability remains at issue on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim remains in controversy 
where less than the maximum available benefits is awarded).

In an August 2001 decision, the Board denied the appellant's 
claims.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In a March 25, 2003 order, the 
Court, vacated that part of the May 6, 2002 Board decision 
that had denied the appellant's claims and remanded the case 
to the Board.


REMAND

As indicated in the March 25, 2003 Order by the Court, in 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 2651, ____ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §§ 5102, 5103); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) (VA regulations 
implementing the VCAA).  The VCAA redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also VAOPGCPREC 7-
2003 (Nov. 19, 2003) (determining that VA regulations 
implementing the VCAA are more favorable to claimants than 
the law in effect prior to their enactment).  VA must notify 
the claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  A remand is necessary in the instant case for 
compliance with the provisions of the VCAA.  See 38 C.F.R. 
§ 19.9 (2003).  In order to comply with the March 25, 2003 
order from the Court as well as the Court's prior decision in 
Quartuccio v. Principi, 16 Vet. App. 183, the appellant 
should be notified of the evidence and information necessary 
to substantiate his claims, including which portion of that 
evidence, if any, he is responsible to provide and which 
portion, if any, VA is responsible to obtain on his behalf.  
See Quartuccio, 16 Vet. App. at 187.

Further, in its March 25, 2003 order, the Court directed the 
Board to obtain a thorough and contemporaneous examination of 
the appellant, which must address the appellant's current 
level of functional impairment and his ability to obtain a 
substantially gainful occupation in light of his service 
connected disabilities.  See Suttman v. Brown, 5 Vet. App. 
127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 
121, 124 (1991).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. for the 
following (VA will notify the appellant if further action is 
required on his part.):

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) and Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §§ 5102, 5103), and 
any other applicable legal precedent or 
statutory requirements are fully complied 
with and satisfied, including informing 
the appellant of the period of time which 
he has to submit additional evidence.  
Particular attention should be paid to 
the requirements as set forth in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and 38 C.F.R. § 3.159(b) (VA must 
inform the claimant (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
VA must also request that the claimant 
provide any evidence in the claimant's 
possession that pertains to the claim.).

2.  The appellant should be afforded a VA 
mental disorders examination to evaluate 
the severity of the appellant's service-
connected anxiety reaction.  The claims 
folder, including the report of an April 
2001 VA mental disorders examination, 
should be made available to the examiner 
for review before the examination.  The 
examiner is requested to state in the 
examination report that the claims folder 
has been reviewed.

In addition to completing all relevant 
inquiries on the examination worksheet, 
the examiner is requested to offer an 
opinion as to effect of the appellant's 
service-connected anxiety reaction on 
activities generally required in an 
employment situation.  The examiner 
should note what factors and objective 
findings support that opinion.

3.  The appellant should be afforded a VA 
general medical examination to evaluate 
the effect of his service-connected 
disabilities on his employability.  The 
claims folder, including the reports of 
April 2001 VA general medical, mental 
disorders, and audio examinations, should 
be made available to the examiner for 
review before the examination.  The 
examiner is requested to state in the 
examination report that the claims folder 
has been reviewed.

In addition to completing all relevant 
inquiries on the examination worksheet 
(and any additional worksheets that the 
examiner deems necessary (e.g., joints, 
audio)), the examiner is requested to 
offer an opinion as to combined effect of 
the appellant's service-connected 
disabilities (right ear hearing loss, 
residuals of a fractured right ankle with 
arthritis, and anxiety reaction) on 
activities generally required in an 
employment situation.  The examiner 
should note what factors and objective 
findings support that opinion, including 
the appellant's current level of 
functional impairment and his ability to 
obtain a substantially gainful occupation 
in light of his service-connected 
disabilities.  (In conjunction with this 
general medical examination, the Board 
has requested that the appellant also be 
afforded a mental disorders examination.)

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative, if any, should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond thereto.  The SSOC should set 
forth all pertinent laws and regulations, 
including 38 C.F.R. § 4.16(b) and 
regulations implementing the VCAA, and 
should include a discussion of the 
application of those laws and regulations 
to the evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




